DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER’S AMENDMENT & STATEMENT OF REASONS FOR ALLOWANCE
Table of Contents
Amendment & Claim Status………………………………………………………………… 2
Allowable Subject Matter………………………………………………………………….… 2
Reasons for Indicating Allowable Subject Matter…………………………………….. 4
Conclusion…………………………………………………………………………………...... 6

	

Amendments & Claim Status		

This Examiner’s Statement for reasons for Allowance is responsive to amendment filed 2/11/2021.Claims 1-10,12-19, and 21 are pending. In response to Amendment, the 112 rejection has been withdrawn; the previous rejection of claims 1-19 under 35 U.S.C. 103 as being unpatentable over Fuyong et al (An automatic learning based framework for robust nucleus segmentation “ in view of Seth et al ( US 2018/0232883)are withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Roger Lee on 3/12/2021. 
The application has been amended as follows:

and wherein the fluorescence image indicates which part of the bright field image is the cell nucleus region.
Claim 19 (Amended): An image analysis apparatus for analyzing an image of a tissue or a cell using a deep learning algorithm of a neural network structure, the apparatus comprising a system configured to: generating generate analysis data from the analysis target image that includes the tissue or cell to be analyzed; inputting input the analysis data to the deep learning algorithm; and generating generate data indicating a region of a cell nucleus in the analysis target image by the deep learning algorithm, wherein training data used for learning of the deep learning algorithm are generated based on a bright field image of a tissue specimen or a sample containing a cell captured under a bright field microscope, wherein the tissue specimen or the sample is prepared by staining for bright field observation the tissue specimen collected from an individual or the sample collected from an individual; and wherein the fluorescence image indicates which part of the bright field image is the cell nucleus region.
Claim 20 (Cancelled)
Claim 21(Cancelled)

				
				Allowable Subject Matter 
Claims 1-10, and 12-19 are allowed.
Reasons for Indicating Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach certain distinguishing features as described below in reference to independent claim 1: 
Regarding claim 1, the prior art Fuyong teaches the image analysis method for analyzing an image of a tissue or a cell using a deep learning algorithm of a neural network structure (learning-based framework for robust and automatic nucleus segmentation with shape preservation. Given a nucleus image, it begins with a deep convolutional neural network (CNN) model to generate a probability map, on which an iterative region merging approach is performed for shape initializations, abstract) , the method comprising:  generating analysis data from the analysis target image that includes the tissue or cell to be analyzed ( figure 3 and the respective legend discloses that out of the tissue or cell images are analyzed using generating patches note that the patches are regarded as the analysis data); inputting the analysis data to the deep learning algorithm ( figure 3 and the respective legends discloses that the patches are 
Seth  teaches a magnified tissue image 710 of a tissue sample stained with hematoxylin and eosin is shown, in which a nucleus 712 is also shown. An exemplary pre-processed image 720 that estimates stain density of hematoxylin (light mean less dense, dark means more dense) is shown along with a nucleus 722. Such a pre-processed image does not suffer from the variations in the actual color of hematoxylin between various labs. From this pre-processed image, POI and non-POI are sampled. A patch centered at a POI 730 and another patch centered at a non-POI 732 are shown. A classifier may finds all POI points in the pre-processed image 722 to help create a POI location map 740, in which location of POI 742 is shown. In this example, the POI is the centroid of an epithelial nucleus. A local disease classification module samples multiple sized sub-image windows 750 and 752 from the pre-processed image 722 using the location map 742. A local disease classifier may take each set of windows centered at each POI and produces disease class probability maps 760, in which a local disease classification probability for a POI is shown as a pie chart 762. Such disease class probability maps can be aggregated using a disease class aggregator module into disease class scores 770, where proportion of POIs representing each disease class 772, 774, 776 (including "no cancer" 772), along with their confidence intervals 782, 784, 786, are shown (figure 7 and paragraph [0083] and paragraph [0043-0047]).
Chukka et al (US 2020/0097701) teaches Chukka discloses an image analysis method for analyzing an image of a tissue collected from a subject using a deep learning algorithm of a neural network structure (see abstract, fig. 1, element 100, paragraph [0044] and its description), the image analysis method comprising: generating analysis data from an analysis target image that includes analysis target tissue (see abstract, fig. 1, element 120, paragraphs [0045-0046] and its description); inputting the analysis data to the deep learning algorithm (see abstract, fig. 1, elements 125/120, 113/100, paragraphs [0009], [0045-0047] and its description); and generating data indicating a layer structure configuring the 
 None teaches: 
wherein training data used for learning of the deep learning algorithm are generated based on a bright field image of a tissue  and applying fluorescent nuclear stain to the same tissue specimen or the same sample for fluorescence observation by a fluorescence microscope, the fluorescence image being such that a position in the tissue specimen or the sample of the fluorescence image corresponds to a position in the tissue specimen or the sample of the bright field image wherein the fluorescence image indicates which part of the bright field image is the cell nucleus region.
However, none of the reference teaches or fairly suggests the combination of claimed elements. The Examiner finds no reason or motivation to combine the above references in an obviousness rejection thus placing the application in condition for allowance.
Claim 19 is allowable by analogy. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

					
				Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung  can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664



/NANCY BITAR/Primary Examiner, Art Unit 2664